DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5 and 8-13 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 7/9/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/9/2019 is fully withdrawn.  Claims 4 and 6, directed to allowable claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Sterling et al. (2004/0231987) and Yamazaki (US 2003/0132436).
The conference states that Sterling et al. teaches a continuous dielectric layer filling in the holes and covering the holes with no distinctive boundary; therefore the reference does not disclose a dielectric layer including two distinctive layers, a second flattening resin layer that fills the contact holes and at least one iron barrier layer covering the second flattening resin layer, wherein the second flattering layer is a discontinuous layer that  has no portions outside the contact holes that cover the plurality of first electrodes as claimed. Accordingly, Sterling et al. in view of Yamazaki fails to disclose the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726